—In a proceeding pursuant to CPLR article 75 to permanently stay the arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Orange County (Miller, J.), entered October 8, 1993, which granted the petition.
Ordered that the order is affirmed, with costs (see, Matter of Continental Ins. Co. v Canni, 192 AD2d 651; Matter of Aetna Cas. & Sur. Co. v Scirica, 170 AD2d 448; Matter of State Farm Mut. Ins. Co. v Donath, 164 AD2d 889, 890-891; State Farm Mut. Auto Ins. Co. v Taglianetti, 122 AD2d 40). Balletta, J. P., Thompson, Lawrence and Goldstein, JJ., concur.